DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 25-31 are objected to because of the following informalities:  Claims 25-21 recite “The method of claim 24”  It appears to the examiner that the claims should recite “The apparatus of claim 24”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-31 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 15 of U.S. Patent No. 10,902,850. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other.

Regarding Claim 16 (drawn to a method):                                                
Current Application
Claim 16:

A method to perform speaker recognition comprising: 

extracting vocal features from a captured audio signal representing a user utterance; 

obtaining a capture context, the capture context comprising a set of features characterizing a capture environment at a same time of the user utterance; 

obtaining a background speaker model selected from a plurality of background speaker models according to the capture context; and 







performing speaker recognition using the selected background speaker model.
‘850
Claim 1:

A method to perform speaker recognition comprising: 

extracting vocal features from a captured audio signal representing a user utterance; 

obtaining a capture context, said context comprising a set of features characterizing a capture environment at a time of the user utterance; 

obtaining a background speaker model of utterances, wherein the background speaker model is selected from a plurality of background speaker models, clustering of the background speaker models being performed according to capture contexts associated to a plurality of collected background speaker models, the selection being performed according to a closest match between the capture context and contexts associated with the clusters of background speaker models; and 

performing speaker recognition using the selected background speaker model.



Regarding Claim 24 (drawn to an apparatus):
Current Application
Claim 24:

An apparatus comprising: 










a processor; and 



a non-transitory computer-readable medium storing instructions operative, when executed by the processor, to cause the apparatus to: 





extract vocal features from a captured audio signal representing a user utterance; 

obtain a capture context, the capture context comprising a set of features characterizing a capture environment at a same time of the user utterance; 

obtain a background speaker model selected from a plurality of background speaker models according to the capture context; and 







perform speaker recognition using the selected background speaker model.
‘850
Claim 8:

A device configured to perform speaker recognition, comprising: 

a microphone configured to capture an audio signal representing a user utterance; 

memory configured to store at least background models trained using vocal features from a plurality of non-target speakers and trained individual models of the speakers to be recognized; and 

a hardware processor configured to: 

Claim 15:

A non-transitory program storage device, readable by a computer, tangibly embodying a program of instructions, the instructions being operative to, when executed by the computer, cause the computer to


Claim 8:

extract vocal features from the captured audio signal; 


obtain a capture context, said context comprising a set of features characterizing the capture environment at the time of the utterance; 

obtain a background speaker model of utterances, wherein the background speaker model is selected from a plurality of clusters of background speaker models, clustering of the background speaker models being performed according to capture contexts associated to a plurality of collected background speaker models, the selection being performed according to a closest match between the capture context and contexts associated with the clusters of background speaker models; and 

perform speaker recognition using the selected background speaker model.  



It is clear that all the elements of the current application claims 16 and 24 are to be found in patent claims 1, 8, and 15.  The difference between the application claims 16 and 24 and patent claims 1, 8, and 15 lies in the fact that the paten claims includes more elements and is thus more specific.  Thus, the invention of claims 1, 8 and 15 of the patent is in effect a “species” of the “generic” invention of the application claims 16 and 24.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Claims 17-23 and 25-31 do not correspond to any claim of U.S. Patent No. 10,902,850.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shi et al. (US 2017/0294191.
Regarding Claim 16, Shi et al discloses a method to perform speaker recognition comprising: extracting vocal features from a captured audio signal representing a user utterance (voice characteristics of a speaker to be recognized are extracted from a speaker-to-be-recognized corpus) (page 2, paragraph [0023]); obtaining a capture context, the capture context comprising a set of features characterizing a capture environment at a same time of the user utterance (the speaker-to-be-recognized corpus is scanned by sliding a predetermined window with a predetermined sliding step, to extract characteristic vectors from data of the speaker-to-be-recognized corpus corresponding to the window, so as to construct a first characteristic vector set) (page 2, paragraph [0024]); obtaining a background speaker model selected from a plurality of background speaker models according to the capture context (speaker-to-be - recognized model is obtained based on the extracted voice characteristics of the speaker to be recognized, a universal background model UBM reflecting distribution of the voice characteristics in a characteristic space, a gradient universal speaker model GUSM reflecting statistic values of changes of the distribution of the voice characterizes in the characteristic space and a total change matrix reflecting environmental changes) (page 2, paragraph [0030]); and performing speaker recognition using the selected background speaker model (the speaker-to-be-recognized model is compared with known speaker models, to determine whether or not the speaker to be recognized is one of known speakers) (page 4, paragraph [0060]).
Claim 24 is rejected for the same reason as claim 16.
Allowable Subject Matter
Claims 17-23 and 25-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Specifically, the prior art fails to teach “wherein the capture context is based at least on information chosen from a set comprising: the location of a house where the audio signal is captured, the number of inhabitants, gender, age, language spoken of inhabitants, and information about pets” as recited in claims 17 and 25, “wherein the capture context is based at least on a type of microphone used for capturing the audio signal” as recited in claims 18 and 26, “wherein the capture context is based at least on acoustic characteristics of a room where the audio signal is captured” as recited in claims 19 and 27, “wherein the capture context is based at least on the presence or absence of guests” as recited in claims 20 and 28, “wherein the capture context is based at least on the day of the week and hour of the day of the capture time” as recited in claims 21 and 29, “wherein the capture context is based at least on data obtained from home automation devices and sensors” as recited in claims 22 and 30, and “wherein the capture context is based at least on at least one agenda of an inhabitant” as recited in claims 23 and 31.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Itakura et al. (US 2020/0160846) discloses a speaker recognition device, speaker recognition method and recording medium.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672